Citation Nr: 0124652	
Decision Date: 10/15/01    Archive Date: 10/23/01

DOCKET NO.  00-18 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to VA disability compensation benefits under 38 
U.S.C.A. § 1151 (West 1991) for a left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from December 1948 to June 
1952.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  


REMAND

The veteran seeks compensation benefits under 38 U.S.C.A. § 
1151 for a left knee disability.  He contends that his left 
knee disability worsened after he was treated in 1985 for 
left knee complaints.  In October 1999, the RO denied the 
veteran's claim, finding it not well grounded.  

During the pendency of the appellant's appeal, The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (now codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp.2001)) (VCAA) became law.  VA 
issued regulations to implement the VCAA in August 2001.  66 
Fed. Reg. 45,620 (Aug 29, 2001) (to be codified as amended at 
39 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000 except for the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA" "66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

VCAA essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim, and provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

The record shows that the veteran underwent a left knee 
arthrotomy in August 1985.  It is noted that a VA 
administrator reported in October 1999, that the record did 
not show carelessness, accident, negligence, lack of proper 
skill, or error in judgment.  However, as noted, this opinion 
was apparently not obtained from a medical doctor, and the 
veteran was not examined in conjunction with this opinion.  
Further, the reasons for the opinion were not given.  The 
Board notes that the veteran was examined by a private 
examiner in May 2000.  The physician noted that the veteran 
has arthritis of the left knee and a well healed incision 
about the lateral aspect of the left knee.  The examiner 
reported that the current knee condition by history was due 
to aggravation from surgery.  The examiner noted that he was 
unable to make this judgment from a clinical standpoint or a 
review of the medical records standpoint since this 
information was not available.  The examiner stated that he 
would review the veteran's records if they were made 
accessible to him.  The veteran's representative has 
requested that the veteran be examined by VA in conjunction 
with this claim.  

For claims for compensation under 38 U.S.C.A. § 1151 received 
after October 1, 1997, benefits may be paid for disability or 
death caused by hospital care, medical, or surgical 
treatment, or examination furnished the veteran under any law 
administered by the VA, when the proximate cause of the 
disability or death was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or the 
disability was due to an event not reasonably foreseeable.  
Where a veteran suffers an injury or an aggravation of an 
injury resulting in additional disability by reason of VA 
hospital, medical or surgical treatment, which is deficient 
to standards set out by law, compensation shall be awarded in 
the same manner as if such disability were service connected. 
38 U.S.C.A. § 1151 requires a showing not only that the VA 
treatment in question resulted in additional disability but 
also that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable. As the veteran filed this 
claim in October 1998, the new standard is solely applicable.  
See VAOPGCPREC 40-97 (Dec. 31, 1997).  

In light of these circumstances this claim is hereby REMANDED 
to the RO for the following:


1.  The RO should comply with the notice 
and duty to assist provisions of the 
Veterans Claims Assistance of Act of 
2000.  The RO must request that the 
veteran identify the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
provided treatment for his left knee 
disability.  With any necessary 
authorizations from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
If the RO is unable to obtain any 
identified records, the RO must identify 
to the veteran which records were 
unobtainable, describe to the veteran the 
efforts which were made in an attempt to 
secure the records, and the RO must 
describe any further action to be taken 
by VA with respect to the claim.  Copies 
of all correspondence to the veteran must 
be sent to the veteran's representative.  

2.  Upon completion of the above, the RO 
should schedule the veteran for a VA 
examination to be performed by an 
orthopedic specialist.  The claims file 
must be reviewed in conjunction with the 
examination, and the examiner must note 
this on the examination report.  The 
examiner should conduct any necessary 
tests.  Thereafter, the examiner must 
offer an opinion on whether the veteran 
has additional disability due to VA 
treatment he received, which considers 
the current standards which are 
applicable to claims under 38 U.S.C.A. § 
1151, as noted above.  Complete rationale 
for any opinions given or conclusions 
drawn must be given.  

3.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2000); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  Then, the RO should readjudicate the 
issue on appeal.  If any benefit sought 
on appeal remains denied, the appellant 
and the appellant's representative, if 
any, should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.


By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



